PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harrington Legge et al.
Application No. 16/851,046
Filed: 16 Apr 2020
For COMPUTER-BASED PLATFORMS/SYSTEMS, COMPUTING DEVICES/COMPONENTS AND/OR COMPUTING METHODS FOR ONE OR MORE TECHNOLOGICAL APPLICATIONS INVOLVING REAL-TIME DATA PROCESSING BETWEEN A SERVER, ONE OR MORE MOBILE COMPUTING DEVICES AND NEAR FIELD COMMUNICATION CONN
:
:
:
:
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on January 24, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on January 24, 2022, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:
The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of a corrected/updated ADS, the petition fee, and the required statement of unintentional delay is acknowledged.

Requirements (2) and (3) of 37 C.F.R. § 1.78(c) have been satisfied.  The petition does not satisfy item (1) of 37 C.F.R. 
§ 1.78(c).

Regarding requirement (1) of 37 C.F.R. § 1.78(c), 37 C.F.R. 
§ 1.78(a)(3) requires the reference to each prior-filed application to be included in an ADS.  Consequently, a corrected/updated ADS was submitted on January 24, 2022, however it cannot be entered since it incorrectly lists the status of  application number 16/514,761 which issued as US patent number 10,659,525 on May 19, 2020 as pending, and as such the document incorrectly fails to set forth the patent number for this patent, as is required by 37 C.F.R. § 1.76(b)(5).  See the first benefit claim listed on the third page of this corrected/updated ADS.  

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Receipt of the petition fee is acknowledged, and resubmission of the same is not required on renewed petition.  

This petition petition pursuant to 37 C.F.R. § 1.78(c) was filed after the mailing of the notice of allowance, but before the payment of the issue fee.  The issue fee was received on February 16, 2022, and hence any renewed petition pursuant to 37 C.F.R. § 1.78(c) will necessarily be filed after the payment of the issue fee.  This means that Applicant must file a petition to withdraw from issue with a RCE with the renewed petition. Otherwise, the petition will be dismissed, as no amendments may be entered after payment of issue fee. A renewed petition with a 
§ 1.78(c).

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply